Citation Nr: 1549099	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of breast reduction surgery.

2.  Entitlement to service connection for plantar fasciitis, left heel, to include as secondary to service-connected plantar fasciitis, right heel (left heel condition).

3.  Entitlement to service connection for eczema of the face.

4.  Entitlement to a rating in excess of 10 percent for left knee strain with scar, status post ACL repair (left knee disability).

5.  Entitlement to a compensable rating for plantar fasciitis, right heel (right heel disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to July 2008.

This matter come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

In February 2009, the RO denied, inter alia, the Veteran's service connection claim for residuals of breast reduction surgery.  In September 2009, the Veteran, having reviewed the "findings" of the RO, submitted a statement which included a request for "validation" of this claim.  The Board interprets this statement as a notice of disagreement (NOD) with the February 2009 rating decision.  See 38 C.F.R. § 20.302(a).  Subsequently, the RO incorrectly characterized the Veteran's September 2009 NOD as a request to reopen, which it denied in a November 2009 rating decision.  In February 2010, the Veteran filed a statement, which she later clarified in April 2010 was meant to express disagreement with the November 2009 rating decision.  In November 2011, the RO issued a statement of the case (SOC), and in December 2011 Veteran filed a substantive appeal (via VA Form 9), which expressly limited her appeal to her service connection claim for residuals of breast reduction surgery.  Based upon the foregoing, the Board finds that the February 2009 rating decision was not rendered final and that the Veteran has timely appealed such denial.

In May 2012, the RO denied service connection for plantar fasciitis, left heel, and for eczema of the face while also continuing the ratings for the service-connected disabilities of the left knee and right heel.  The Veteran perfected timely appeal of these claims.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 30 days so that the veteran could submit additional evidence.  A transcript of that hearing has been associated with the claims file.  In April 2015, the Veteran requested that the record be kept open for additional 60 days, which the undersigned Veterans Law Judge granted in May 2015. 

The Board notes that during the course of this appeal and at the January Board hearing, the Veteran has argued that service connection for her left heel plantar fasciitis is warranted because it was caused by her service-connected left heel disability.  See March 2015 Board Hearing Transcript at p. 14.  Therefore, this issue has been recharacterized to include the secondary aspect of this claim as shown on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such folder reveals VA treatment records dated from September 2008 through April 2012.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Finally, the Board notes the receipt of additional evidence by the Veteran, received after the last supplemental statement of the case in, with waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for eczema of the face and for a left heel condition as well as for increased ratings for service-connected left knee and right heel disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran currently experiences residuals, including scars, from breast reduction surgery during active duty service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of bilateral breast reduction surgery have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Here, the Veteran contends that she has experienced uncomfortable scarring since undergoing a medically necessary bilateral breast reduction in January 2008 in service.  The Veteran maintains that the surgery was not elective cosmetic surgery and that service connection is warranted for any residual scarring.

STRs reflect the Veteran's complaints discomfort and pain resulting from her breasts and document her referral to a breast clinic for possible breast reduction surgery.  See, e.g., April 7, 2003 (noting the Veteran's pendulous breasts, persistent breast pain which extends to the back area over the past few years, and her referral to a specialist for consideration of bilateral breast reduction surgery).  In January 2008, the Veteran underwent bilateral breast reduction surgery at the Dwight David Eisenhower Army Medical Center for "symptomatic large breasts" which were noted as "interfering with her military duties." 

In a September 2008 VA general medical examination report, the Veteran reported that she experienced neck and back pain and pain in her breasts in service.  She also stated that her neck and back pain resolved after having breast reduction surgery in service.  However, since her separation from service she has asserted that scars around her breasts from the in-service breast reduction surgery have "keloided," itch all the time, and are numb.  Upon examination, the examiner confirmed that the Veteran has scarring of the breasts secondary to breast reduction surgery in 2008 and noted that the scarred areas around her breasts have keloid formation and decreased sensation.

In light of the Veteran's contentions, STRs, and the September 2008 examination report showing that the Veteran has bilateral breast scarring secondary to her in-service breast reduction surgery, the Board finds that service connection is warranted for scarring due to residuals of breast reduction surgery.  Thus, the appeal is granted. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for residuals of bilateral breast reduction surgery is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A remand is required to obtain another VA examination for the Veteran's service-connected left knee and right heel disabilities.  In April 2012, the Veteran was provided a VA examination to assess the severity of these conditions.  However, the Veteran subsequently testified during the March 2015 Board hearing that both her left knee and right heel service-connected disabilities had worsened.  With respect to her right heel disability, the Veteran alleged, inter alia, that she had undergone "therapy" for such condition, that she received a cortisone injection, and that a recent MRI revealed possible arthritis in late 2014; she also specifically stated that her right heel had worsened in the past year.  See Hearing Transcript p. 42, 46.  With respect to her left knee disability, the Veteran reported that she underwent surgery for her left knee in August 2012, and medical records subsequently associated with the record confirm such surgery.  Id, at p. 33, August 2012 Private Surgical Report.  Because of evidence of worsening of these disabilities, the Board finds that VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected left knee and right heel disabilities.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Remand is also needed to provide the Veteran with VA examinations to assess the nature and etiology of her claimed facial eczema and left heel conditions.  During the March 2015 Board hearing, the Veteran stated that she did not begin to experience issues with her left heel until she began "putting all the pressure" on her left foot due to issues with her service-connected right heel disability, and she reported that a foreign clinician had told her that her left heel condition was related to her service-connected right heel disability.  Id. at p. 14.  VA treatment records also show that the Veteran has been diagnosed with bilateral plantar fasciitis.  Additionally, the Veteran, who is service-connected for eczema of the hands, has claimed that she has the same skin condition on her face, as reported to her by to two civilian dermatologists.  Id. at p. 24.  The Board's review of the record shows that the Veteran has not yet been provided with a VA examination for these conditions.  Therefore, based upon the foregoing, the Board finds that remand for VA examinations is needed to more accurately determine the nature and etiology of her claimed eczema of the face and left heel condition.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Remand is also necessary to obtain private medical records requested by the Veteran.  The Board's review of the record reveals that the Veteran submitted several VA Forms 21-4142 in September 2014, granting authorization to the AOJ to obtain private medical records from Premier Physical Therapy, Herron Dermatology, Alabama Orthopedics and Sports Medicine, and the Outpatient Podiatry Clinic at the Maxwell Air Force Base.  However, the AOJ has taken no action on these requests.  Therefore, on remand, the Veteran should be requested to provide authorization for these and any other outstanding, non-VA medical records.

With regard to VA treatment records, the Board observes that the most recent VA treatment records associated with the file are dated from September 2008 through April 2012 from the VA Medical Center (VAMC) in Montgomery/Tuskegee.  However, the September 2014 SOC shows that the AOJ electronically reviewed, but did not associate with the record, VA treatment records from the VAMC in Kansas City dating from April 1996, from the VAMC in Atlanta dating from March 2008 through June 2008, and from the VAMC in Montgomery/Tuskegee dating to October 2014.  Therefore, on remand the AOJ should make additional efforts to obtain these records and any recent outstanding VA treatment records.

Finally, while on remand, the Veteran should be provided with proper VCAA notice regarding the secondary aspect of her service connection claim for a left heel condition.  In this regard, while an April 2012 letter advised the Veteran of the evidence and information necessary to substantiate her claim for service connection on a direct basis, she has not been afforded VCAA notice regarding secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for a left heel condition as secondary to a service-connected plantar fasciitis, right heel, disability.

2.  Gather any outstanding VA treatment records from the VAMC in Kansas City dating from April 1996, from the VAMC in Atlanta dating from March 2008 through June 2008, and from the VAMC in Montgomery/Tuskegee dating from April 2012 to the present, and associate such records with claims file.  If no such records are available, include documentation of the unavailability in the claims file.

All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e) . 

3.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional non-VA treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, to include any records from Premier Physical Therapy, Herron Dermatology, Alabama Orthopedics and Sports Medicine, and the Outpatient Podiatry Clinic at the Maxwell Air Force Base.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected left knee disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should describe the nature and severity of all manifestations of the Veteran's left knee disability.  He or she should specifically address the range of motion (flexion and extension), to include a measurement of where pain begins; any limitations of her range of motion based on pain, weakness, fatigability, or incoordination, and following repetitive testing.  The examiner should also address the presence of lateral instability or recurrent subluxation; and any meniscus abnormality. 

The VA examiner should specifically discuss the nature and severity of any reported flare-ups, to include any functional loss or additional impairment that results during a flare-up.  If it is found that such results in additional limitation of motion, the examiner should express, if possible, the degrees to which flexion and/or extension are limited during a flare-up.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

5.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected plantar fasciitis, right heel, disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should describe the nature and severity of all manifestations of the Veteran's right heel plantar fasciitis.  He or she should indicate whether such disability results in neurologic impairment and, if so, the nerve affected and the severity of such impairment.  If there are any other diagnoses pertaining to the right foot, the examiner should specifically indicate whether such are related to the Veteran's right heel plantar fasciitis.  The examiner should indicate whether such disability is slight, moderate, moderately severe, or severe.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

6.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of her claimed eczema of the face.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A) Identify all current skin conditions of the Veteran's face, to include eczema.

(B) For each currently diagnosed skin condition of the face, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service?  In doing so, the examiner should consider and address, if necessary, the Veteran's contentions that the condition affecting her face is the same as her service-connected eczematous dermatitis of the hands.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

7.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of her claimed left heel condition.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A) Identify all current diagnoses of the left heel, to include plantar fasciitis.

(B) For each currently diagnosed left heel disorder, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service?

(C) If arthritis of the left heel is diagnosed, determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of the Veteran's July 2008 discharge (i.e., by July 2009).  If so, describe the manifestations.

(D) If a left heel disability is diagnosed, determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed left heel disability is caused OR aggravated by the Veteran's service-connected plantar fasciitis, right heel, disability?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

8.  Thereafter, and after any further development deemed necessary by the above actions, the issues remaining on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


